DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 16, the limitation “wherein one of the first and second swaths is closer to the transmitter than the other of the first and second swaths”, is unclear to what applicant is referring to. Examiner does not understand if applicant means one of the pairs of first and second swaths would be closer to the transmitter or if the first or second swath individually is closer to the transmitter or if the applicants means something else entirely and therefore the claim is left unclear to what applicant is attempting to claim regarding claim 16. Furthermore, applicants specification fails to resolve the issue and describe clearly the limitation stated above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, the limitation “wherein one of the first and second swaths is closer to the transmitter than the other of the first and second swaths”, is unclear and indefinite to what applicant is referring to. Examiner does not understand if applicant means one of the pairs of first and second swaths would be closer to the transmitter or if the first or second swath individually is closer to the transmitter or if the applicants means something else entirely and therefore the claim is left indefinite and unclear to what applicant is attempting to claim regarding claim 16. Furthermore, applicants specification fails to describe clearly the limitation stated above. For examining purposes, examiner is interpreting “wherein one of the first and second swaths is closer to the transmitter than the other of the first and second swaths” as one swath or area being close to the transmitter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 7-8, 10-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson (US 20110242939 A1) in view of Barbaresco (FR 2848675 A1, all citations provided from machine translation attached), Brookner (US 7038615 B2) and Hyatt (US 5410621 A)

Regarding claim 1, Pederson teaches a transmitter (20) and at least one transducer receive array (30) including a plurality of transducers (Paragraphs 56-58, Fig.2) 

Pederson also teaches a processor (36) associated with the transmitter and the at least one transducer receive array. (Paragraph 68, Fig.2)

Pederson also teaches a processor (36) and using pulse rate intervals to identify target range, azimuth, depth and elevation angle. (Paragraph 101, 124-125, 16-18, Claim 1, Fig.2, Figs.4-5)

Pederson does not explicitly teach a multi- channel digital receiver, said processor configured to control said transmitter to transmit a first pulse train at a first pulse rate interval and a second pulse train at a second pulse rate interval, the first pulse train and second pulse train being interleaved with one another, the first pulse train illuminating a first elevation swath and the second pulse train illuminating a second elevation swath and said processor further configured to receive timeshared data from reflections of the first and second pulse trains received by said at least one transducer receive array across said first and second elevation swaths and to generate at least 2D image data therefrom for each of said first and second elevation swaths.

Barbaresco teaches a transmitter to transmit a first pulse train at a first pulse rate interval and a second pulse train at a second pulse rate interval, the first pulse train and second pulse train being interleaved with one another. (Abstract, Page.2, Paragraph 6, Page.7, Paragraph 5, Claim 4)

 Brookner teaches the first pulse train (transmit burst including a number of sub-pulses) illuminating a first elevation swath (target) and the second pulse train (transmit burst including a number of sub-pulses) illuminating a second elevation swath. (Col.1, line 49-Col.2, line 8, Col.8, lines 34-64, Claims 14, 17, Fig.7) 

Brookner also teaches a processor (22) further configured to receive timeshared data from reflections (echo) of the first and second pulse trains received by said at least one transmitter (24, 14) receive device across said first and second elevation swaths and generate data for each of said first and second elevation swaths. (Col.3, lines 1-38, Col.1, line 60-Col.2, line 7, Col.7, lines 17-20, Claims 14-15, Fig.7)

Hyatt teaches a multi- channel digital receiver (116) and a processor (112) configured to receive timeshared data from at least one transducer receive array (110) and to generate at least 2D image data therefrom. (Col.36, lines 15-24, Col.41, lines 38-43, Claim 1, Fig.1A-1F)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Pederson to incorporate a transmitter to transmit a first pulse train at a first pulse rate interval and a second pulse train at a second pulse rate interval, the first pulse train and second pulse train being interleaved with one another as taught by Barbaresco in order to measure a spectrum without a hole and further modify Pederson to incorporate the first pulse train illuminating a first elevation swath and the second pulse train illuminating a second elevation swath and a processor further configured to receive timeshared data from reflections of the first and second pulse trains received by said at least one transmitter receive device across said first and second elevation swaths and generate data for each of said first and second elevation swaths as taught by Brookner in order to obtain a accurate determination of the target elevation and further modify Pederson to incorporate a multi- channel digital receiver and a processor configured to receive timeshared data from at least one transducer receive array and to generate at least 2D image data therefrom as taught by Hyatt in order to ensonify an environment and generate transducer output signals to signal processor and generate image data.

Regarding claim 3, Pederson does not explicitly teach wherein the first elevation swath and the second elevation swath have different elevation beam widths.

Brookner teaches wherein the first elevation swath and the second elevation swath have different elevation beam widths. (Col.9, lines 34-38, Col.1, line 60-Col.2, line 7, Claim 14, Fig.7)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Pederson to incorporate wherein the first elevation swath and the second elevation swath have different elevation beam widths as taught by Brookner in order to achieve optimal performance for a given system design. 
Regarding claims 10 and 12, the claims disclose substantially the same limitations, as claim 3. All limitations as recited have been analyzed and rejected with respect to claims 10 and 12, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 10 and 12 are rejected for the same rational over the prior art cited in claim 3.  

Regarding claim 4, Pederson does not explicitly teach wherein the first elevation swath and the second elevation swath have the same elevation beam widths.
Brookner teaches wherein the first elevation swath and the second elevation swath have the same elevation beam widths. (Col.9, lines 34-38, Col.1, line 60-Col.2, line 7, Claim 14, Fig.7)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Pederson to incorporate wherein the first elevation swath and the second elevation swath have the same elevation beam widths as taught by Brookner in order to achieve optimal performance for a given system design. 

Regarding claims 11 and 13, the claims disclose substantially the same limitations, as claim 4. All limitations as recited have been analyzed and rejected with respect to claims 11 and 13, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 11 and 13 is rejected for the same rational over the prior art cited in claim 4.  

Regarding claim 7, Pederson teaches wherein said at least one transducer receive array (30) comprises a material configured to acoustically couple to water. (Paragraphs 57-58, Fig.2) 

Pederson discloses the claimed invention except for a transducer receive array comprising a conformable material. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have a transducer receive array comprising a conformable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 8, Pederson teaches a transmitter (20) and a transducer array (30) receiving timeshared data. (Paragraphs 56-58, Fig.2) 

Pederson also teaches using pulse rate intervals to identify target range, azimuth, depth and elevation angle. (Paragraph 101, 124-125, 16-18, Claim 1, Fig.2, Figs.4-5)

Pederson does not explicitly teach controlling a transmitter to transmit interleaved first and second pulse trains, the first pulse train having a first pulse rate interval, the second pulse train having a second pulse rate interval different from the first pulse rate interval, and to illuminate a first elevation swath with the first pulse train at the first pulse rate interval and to illuminate a second elevation swath with the second pulse train at the second pulse rate interval; receiving timeshared data from at least one transducer array and an associated multi-channel receiver across said first and second elevation swaths, based on received reflections of the interleaved first and second pulse trains from the first and second elevation swaths; and generating data representing at least 2D images of each of said first and second elevation swaths from the received timeshared data.

Barbaresco teaches controlling a transmitter to transmit interleaved first and second pulse trains, the first pulse train having a first pulse rate interval, the second pulse train having a second pulse rate interval different from the first pulse rate interval. (Abstract, Page.2, Paragraph 6, Page.7, Paragraph 5, Claim 4)
Brookner teaches to illuminate a first elevation swath (target) with the first pulse train (transmit burst including a number of sub-pulses) at the first pulse rate interval and to illuminate a second elevation swath with the second pulse train (transmit burst including a number of sub-pulses) at the second pulse rate interval. (Col.1, line 49-Col.2, line 8, Col.8, lines 34-64, Claims 14, 17, Fig.7)

Brookner also teaches receiving timeshared data from an associated multi-channel receiver (22, 30) across said first and second elevation swaths, based on received reflections of the first and second pulse trains from the first and second elevation swaths and generating data of each of said first and second elevation swaths from the received timeshared data. (Col.3, lines 1-38, Col.1, line 60-Col.2, line 7, Col.7, lines 17-20, Col.5, lines 7-10, Claims 14-15, Fig.7)

Hyatt teaches generating data representing at least 2D images from received timeshared data. (Col.36, lines 15-24, Col.41, lines 38-43, Claim 1, Fig.1A-1F)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Pederson to incorporate controlling a transmitter to transmit interleaved first and second pulse trains, the first pulse train having a first pulse rate interval, the second pulse train having a second pulse rate interval different from the first pulse rate interval as taught by Barbaresco in order to measure a spectrum without a hole and further modify Pederson to incorporate to illuminate a first elevation swath with the first pulse train at the first pulse rate interval and to illuminate a second elevation swath with the second pulse train at the second pulse rate interval and receiving timeshared data from an associated multi-channel receiver across said first and second elevation swaths, based on received reflections of the first and second pulse trains from the first and second elevation swaths and generating data of each of said first and second elevation swaths from the received timeshared data as taught by Brookner in order to obtain a more accurate determination of the target elevation and further modify Pederson to incorporate generating data representing at least 2D images from received timeshared data as taught by Hyatt in order to ensonify an environment and generate transducer output signals to signal processor and generate image data.

Regarding claim 16, Pederson does not explicitly teach wherein one of the first and second swaths is closer to the transmitter than the other of the first and second swaths.

Brookner teaches wherein one of the first and second swaths is closer to the transmitter than the other of the first and second swaths. (Col.2, line 64-Col.3, line 11, Col.6, lines 36-38, Claim 32)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Pederson to incorporate wherein one of the first and second swaths is closer to the transmitter than the other of the first and second swaths as taught by Barbaresco in order to measure a spectrum without a hole.

Regarding claim 17, Pederson teaches a transmitter (20) and a transducer receive array (30) including a plurality of receive transducers (Paragraphs 56-58, Fig.2) 

Pederson also teaches a processor (36) and using pulse rate intervals to identify target range, azimuth, depth and elevation angle. (Paragraph 101, 124-125, 16-18, Claim 1, Fig.2, Figs.4-5)

Pederson does not explicitly teach to transmit a first pulse train at a first pulse rate interval and a second pulse train at a second pulse rate interval different from the first pulse rate interval, the first and second pulse trains being interleaved, the first pulse train illuminating a first elevation swath and the second pulse train illuminating a second elevation swath closer to the transmitter than the first swath; a multi- channel digital receiver connected to the transducer receive array; and a processor connected to the multi-channel digital receiver, the processor configured to receive and process timeshared data the multi-channel digital receiver derives from reflections of the transmitted first and second pulse trains received by the transducer receive array, the processor further configured to generate at least 2D image data of the first elevation swath and at least 2D image data of the second elevation swath.

Barbaresco teaches a transmitter to transmit a first pulse train at a first pulse rate interval and a second pulse train at a second pulse rate interval different from the first pulse rate interval, the first and second pulse trains being interleaved. (Abstract, Page.2, Paragraph 6, Page.7, Paragraph 5, Claim 4)

Brookner teaches the first pulse train (transmit burst including a number of sub-pulses) illuminating a first elevation swath (target) and the second pulse train (transmit burst including a number of sub-pulses) illuminating a second elevation swath closer to the transmitter than the first swath. (Col.1, line 49-Col.2, line 8, Col.8, lines 34-64, Claims 14, 17, Fig.7)

Brookner also teaches a processor (22), the processor configured to receive and process timeshared data the receiver derives from reflections of the transmitted first and second pulse trains received by the transducer receive array, the processor further configured to generate data of the first elevation swath and the second elevation swath. (Col.3, lines 1-38, Col.1, line 60-Col.2, line 7, Col.7, lines 17-20, Claim 14-15, Fig.7)

Hyatt teaches a multi- channel digital receiver (116) connected to a transducer receive array (110) and a multi- channel digital receiver (116) connected to a processor (112) configured to receive and process timeshared data timeshared data the multi-channel digital receiver (116) derives from reflections of the transmitted pulse trains received by the transducer receive array, the processor further configured to generate at least 2D image data therefrom. (Col.36, lines 15-24, Col.41, lines 38-43, Claim 1, Fig.1A-1F)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Pederson to incorporate a transmitter to transmit a first pulse train at a first pulse rate interval and a second pulse train at a second pulse rate interval different from the first pulse rate interval, the first and second pulse trains being interleaved as taught by Barbaresco in order to measure a spectrum without a hole and further modify Pederson to incorporate the first pulse train illuminating a first elevation swath and the second pulse train illuminating a second elevation swath and a processor further configured to receive timeshared data from reflections of the first and second pulse trains received by said at least one transmitter receive device across said first and second elevation swaths and generate data for each of said first and second elevation swaths as taught by Brookner in order to obtain a more accurate determination of the target elevation and further modify Pederson to incorporate a multi- channel digital receiver and a processor configured to receive timeshared data from at least one transducer receive array and to generate at least 2D image data therefrom as taught by Hyatt in order to ensonify an environment and generate transducer output signals to signal processor and generate image data.

Regarding claim 18, Pederson teaches wherein the transmitter (20) ensures that, during operation, at least two pulses are in the water at any given time. (Paragraphs 54-55)

Regarding claim 19, Pederson does not explicitly teach wherein the second pulse train comprises at least some pulses of the first pulse train plus additional pulses that are not in the first pulse train.

Barbaresco teaches wherein the second pulse train comprises at least some pulses of the first pulse train plus additional pulses that are not in the first pulse train. (Abstract, Page.2, Paragraph 6, Page.7, Paragraph 5, Claim 4)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Pederson to incorporate wherein the second pulse train comprises at least some pulses of the first pulse train plus additional pulses that are not in the first pulse train as taught by Barbaresco in order to measure a spectrum without a hole.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson in view of Barbaresco, Brookner and Hyatt as applied to claim 1 and in further view of Luo (US 20080194952 A1).

Regarding claim 5, Pederson does not explicitly teach wherein said at least one transducer receive array is not longer than 25cm.

Luo teaches wherein said at least one transducer receive array is not longer than 25cm. (Paragraph 70) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Pederson to incorporate wherein said said at least one transducer receive array is not longer than 25cm as taught by Luo in order for characterizing and determining non-invasively the properties of a desired object.

Regarding claim 6, Pederson does not explicitly teach wherein said at least one transducer receive array is not wider than 6cm.

Luo teaches wherein said at least one transducer receive array is not wider than 6cm. (Paragraph 70) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Pederson to incorporate wherein said at least one transducer receive array is not wider than 6cm as taught by Luo in order for characterizing and determining non-invasively the properties of a desired object.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson in view of Barbaresco, Brookner and Hyatt as applied to claims 1 and 8 and in further view of Ekhaus (US 5675550 A).

Regarding claim 2, Pederson teaches said at least one transducer receive array (30) comprises a first transducer receive array including a first plurality of transducers. (Fig.2)

Pederson does not explicitly teach a second transducer receive array including a second plurality of transducers, and a multi-channel digital receiver, said first and second transducer receive arrays being spaced vertically by a baseline distance B,-2-POLLARD, et al.Atty Docket No.: RWF-6748-0034 Appl. No. 16/885,193said processor being configured to receive timeshared data received by the digital receiver from said first transducer receive array and said second transducer receive array across said first and second elevation swaths, to apply interferometric processing to said received data to thereby triangulate between first transducer receive array measurements and second transducer receive array measurements, and to generate 3D topographic image data based at least in part on the triangulation..

Hyatt teaches a multi- channel digital receiver (116) and said processor (112) configured to receive timeshared data received by the digital receiver from said first transducer receive array. (Col.36, lines 15-24, Col.36, line 65-Col.37, line 11, Fig.1A-1F) 

Ekhaus teaches a second transducer receive array including a second plurality of transducers (2, Fig.2), said first and second transducer receive arrays being spaced vertically by a baseline distance B. (Col.6, lines 60-62, Col.15, lines 60-63, Fig.2) 

Ekhaus also teaches a processor being configured to receive timeshared data received by the digital receiver from said first transducer receive array and second transducer receive array, to apply interferometric processing to said received data to thereby triangulate between first transducer receive array measurements and second transducer receive array measurements, and to generate 3D topographic image data based at least in part on the triangulation. (Col.4, lines 50-67, Col.6, lines 13-22, Col.2, lines 9-28, Col.3, lines 56-65, Col.12, lines 50-67, Figs.3-4, 6-11)

Brookner teaches first and second elevation swaths. (Col.1, line 49-Col.2, line 8, Col.8, lines 34-64, Claims 14, 17, Fig.7)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Pederson with reference by Hyatt in order to have a multi- channel digital receiver and said processor configured to receive timeshared data received by the digital receiver from said first transducer receive array in order to ensonify an environment and correlate multiplexed signals and further modify with Ekhaus in order to have a second transducer receive array including a second plurality of transducers, said first and second transducer receive arrays being spaced vertically by a baseline distance B and a processor being configured to receive timeshared data received by the digital receiver from said first transducer receive array and second transducer receive array, to apply interferometric processing to said received data to thereby triangulate between first transducer receive array measurements and second transducer receive array measurements, and to generate 3D topographic image data based at least in part on the triangulation in order to provide an accurate high resolution image even in the presence of significant variations in unmodeled transceiver position and propagation characteristics, along with scenarios where the effects of Fresnel or plane wave approximations diminish resolution performance and further modify with Brookner in order to have first and second elevation swaths in order to obtain high azimuthal resolution.

Regarding claim 9, Pederson does not explicitly teach receiving timeshared data from a first transducer array and a second transducer array across said first and second elevation swaths; applying interferometric processing to said timeshared data received from said first and second transducer receive arrays to thereby triangulate between first transducer array measurements and second transducer array measurements; and generating 3D topographic image data based on the triangulation.

Ekhaus teaches receiving timeshared data from a first transducer array and a second transducer (2, Fig.2). (Col.6, lines 60-62, Col.15, lines 60-63, Fig.2) 

Ekhaus also teaches applying interferometric processing to said timeshared data received from said first and second transducer receive arrays to thereby triangulate between first transducer array measurements and second transducer array measurements; and generating 3D topographic image data based on the triangulation. (Col.4, lines 50-67, Col.6, lines 13-22, Col.2, lines 9-28, Col.3, lines 56-65, Col.12, lines 50-67, Figs.3-4, 6-11)

Brookner teaches first and second elevation swaths. (Col.1, line 49-Col.2, line 8, Col.8, lines 34-64, Claims 14, 17, Fig.7)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Pederson with reference by Ekhaus in order incorporate receiving timeshared data from a first transducer array and a second transducer and applying interferometric processing to said timeshared data received from said first and second transducer receive arrays to thereby triangulate between first transducer array measurements and second transducer array measurements; and generating 3D topographic image data based on the triangulation in order to provide an accurate high resolution image even in the presence of significant variations in unmodeled transceiver position and propagation characteristics, along with scenarios where the effects of Fresnel or plane wave approximations diminish resolution performance and further modify with Brookner in order to have first and second elevation swaths in order to obtain high azimuthal resolution.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson in view of Barbaresco, Brookner and Hyatt as applied to claims 1 and 8, and in further view of Deoliveria (FR 3030721 A1, all citations provided from machine translation attached)

Regarding claim 14, Pederson teaches wherein the transmitter is configured to emit acoustical signals with a frequency at the first and second pulse rate intervals. (Paragraphs 53-54)

Pederson does not explicitly teach a center frequency of 450 kHz.

Deoliveria teaches wherein a transmitter is configured to emit acoustical signals with a center frequency of 450 kHz at pulses. (Page.4, Paragraph 2)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Pederson by reference Deoliveria to incorporate wherein a transmitter is configured to emit acoustical signals with a center frequency of 450 kHz at pulses in order to achieve a more reliable detection because it can be based on an analysis of several acoustic signals picked up consecutively.

Regarding claim 15, the claim discloses substantially the same limitations, as claim 14. All limitations as recited have been analyzed and rejected with respect to claim 15, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 15 is rejected for the same rational over the prior art cited in claim 14.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pederson in view of Barbaresco, Brookner and Hyatt as applied to claims 17, and in further view of Kare (US 5973634 A).

Regarding claim 20, Pederson teaches wherein the transmitter is beamforming. (Paragraph 7)

Pederson doesn’t explicitly teach the apparatus is configured to maintain range ambiguities in order to also acquire data in the closer swath.

Kare teaches the apparatus is configured to maintain range ambiguities. (Col.1, lines 33-39, Claims 14-15)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Pederson to incorporate the apparatus is configured to maintain range ambiguities as taught by Kare in order to keep range ambiguous signals below a specified level.

The language “in order to also acquire data in the closer swath” disclosed in claim 20 lines 2-3 is considered intended use/desired outcome and therefore has no patentable weight. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 17 have been considered but are moot in view of the references cited in the most current rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645